Eustis, J.,

delivered the opinion of the court.
The bill of haveSno effect ryfaníat^that time the^cotton to1 the defend-vlousndcont?aet having no privity or connection ■with the one un-lading,6they are sponsible^ re'
Lee & Hardy, commission merchants, accepted two drafts 0f George R. Wright, on the promise of Wright to ship to the defendants, cotton to meet the drafts. On the 24th of November last, seventy-five bales of cotton were delivered to the defendants by Wright, the proceeds of which were insufficient to meet the amount of the drafts.
Wright, who was the captain of a steam-boat, purchased from a person on board his boat, on his way. down, seventy-five bales of cotton, and had a bill of lading signed for them by the clerk of the boat. The plaintiff was made the consignee by the bill of lading. ,On the 25th of November, the plaintiff advanced to Wright two thousand dollars, and on the 27th, four hundred dollars. These sums are charged in the petition to have been advanced by the plaintiff, on the bill of lading, and from the testimony we infer that the delivery of the bill of lading and the first advance were simultaneous, and made the day after the delivery of the cotton to the defendants. In a suit for the recovery of the cotton, brought by the plaintiff against the defendants, the court below gave judgment for the defendants.
The bill of lading, by which, in point of fact, the captain bound himself to carry his own goods, and deliver them to consignee, could have no effect, until it was delivered to the plaintiff. At that time the cotton was delivered to the defendants, under a previous contract. The plaintiff has ^eetl defrauded, but we can give him no relief. The defendants have no connection or privity, direct or indirect, with . . , , ‘ . . TTr . the transaction between the plaintiff and Wright; and there n0 gTOUnd on which we can render them responsible to ^ie plaintiff. The judgment is, therefore, affirmed with costs.